NOTE: This order is n0np1'ecedential.
United States Court of AppeaIs
for the Federal Circuit
RICOH COMPANY, LTD., RICOH AMERICAS
CORPORATION, AND RICOH ELECTRONICS, INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
OKI DATA CORPORATION AND OKI DATA
AMERICAS, INC.,
In,terven,ors.
2011-1236
011 appeal from the United StateS Inter11ati0nal Trade
C0mmisSi0n in InVeStigati0n N0. 337-TA-69().
ON MOTION
ORDER
Ric0h C0mpany, Ltd., et a1. move to withdraw their
appeal
Up0n consideration thereof

RICOH CO LTD V. ITC 2
IT ls ORDERED THAT:
(1) The motion to withdraw is grants-d. The appeal is
dismissed
(2) Each side shall bear its own c0sts.
FOR THE COURT
NAY 2 7 wl /S/ Jan H@rba1y
Date J an H0rbaly
Clerk
cc: J0hn Allc0ck, Esq.
Daniel E. Valencia, Esq.
V. J ames Adduci, II, Esq.
s21
Issued As A Mandate: mm 2 7  o _
u's’fHE!§f§liEAEl.`é::'i§*C'ilSnFoR
md 27 2011
women
am